DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “Composition” should be “A composition”.  Appropriate correction is required.
Claims 2-8 are objected to because of the following informalities:  “Composition” should be “The composition”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “Crosslinked” should be “A crosslinked”.  Appropriate correction is required.
Claims 10 and 15 are objected to because of the following informalities:  “Process” should be “A Process”.  Appropriate correction is required.
12 is objected to because of the following informalities:  “A method” should be “The method”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “Article” should be “An article”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “An Article” should be “The article”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the blue absorber" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the 

Allowable Subject Matter
Claims 1-4 and 6-14 are allowable.
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ritter et al. (2010/0324165) discloses UV absorbing compositions [abstract] containing UV absorbers of general formula I [0010-0019], wherein the composition comprises 0.1-1wt% of the UV absorber, 50-85 wt% of HEMA (hydroxyethyl methacrylate), 30-40 wt% of EDEMA (ethoxyethyl methacrylate), 5-20 wt% THFMA (tetrahydrofufuryl methacrylate), 0-0.7 wt% EGDMA (ethylene glycol dimethacrylate) and 0.03-0.16 wt% violet absorber [Ex. 2; 0082-0092].  Ritter et al. (‘165) does not disclose the UV absorber and the hydrophilic monomers (HEMA and THFMA) used in a molar ratio of 1:051 to 1:1.24.
U.S. Patent No. 11,078,177 does not claim a molar ratio of the monomers M1-M63 to hydrophilic monomers of 1:051 to 1:1.24.
U.S. Patent No. 10,457,658 does not claim a molar ratio of the compound of formula (I) to hydrophilic monomers of 1:051 to 1:1.24, a UV absorber or a crosslinker.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767